DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 14, 16, 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. is part of the gas turbine engine and separate from the compressor” lacks adequate written description because it is not clear how a secondary source can be regarded as part of the gas turbine engine.  A gas turbine engine is typically only required to have a compressor to provide the air:  accordingly, applicant has not adequately demonstrated how his second source of air is simultaneously part of the engine and separate from the compressor.  Examples from the specification are to a blower or compressor.  IN paragraph 0023, the specification teaches: 
 “[0023] FIGS. 2-3 illustrate block diagrams of embodiments of the gas turbine system 10 depicting the air sources 54 and a controller configured to control a fluid control valve. As will be appreciated, the air sources 54 that are directed to the bearing assembly 50 may be provided via the first air source 56 (e.g., from the compressor 12) or the second air source 58. The second air source 58 may include air provided by a blower, a fan, or other operating equipment utilized elsewhere in the gas turbine system 10. Whether the air is provided by the first air source 56 or the second air source 58, the temperature of the air is cooled. In some embodiments, the temperature of the air may be cooled to a temperature that is less than a temperature of a coking temperature associated with oil in a lube oil bearing chamber, as discussed further with reference to FIGS. 4-5.”   
Any second source of air that provides air that is utilized anywhere in the gas turbine system is thus considered to be part of the gas turbine system, including if from an APU or separate starter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 11, 13, 14, 16, 21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne et al (2013/0039739) in view of either Yoshinaka (6,134,880) or Howes et al (3,204,406) and further in view of Nielsen et al (2012/0156005) and optionally Mackin et al (2014/0250898) and for claim 24 optionally in view of Johnson et al (2012/0227371).  Milne et al teaches A system, comprising: a gas turbine engine 1, comprising: a compressor 7 comprising a high pressure section 7 and a low pressure section [not shown but typical in the art]; a combustor 17; and a turbine 25;; a first conduit 53 configured to divert a portion of the compressed air to a bearing assembly 31 located within the turbine to pressurize the bearing assembly 31 to block leakage of fluid from the bearing assembly [paragraph 0060]; a valve 55 having a single inlet [from 53] and a single outlet, wherein the single inlet is fluidly coupled to the first conduit 53 and configured to receive the discharge air from the first conduit, and the single outlet is fluidly coupled to the first conduit 53 and configured to output the discharge air to the first conduit; and a controller [see paragraph 0018] communicatively coupled to the valve 55, wherein the controller comprises a memory and a processor [inherent, has software and hardware], and the controller is configured to control actuation of the valve to regulate an amount of the compressed discharge air provided to pressure within the bearing assembly [based on sensing of conditions from the bearing assembly discharge air 65, 69, see paragraph 0018];  comprising: a secondary source of air 73, a second conduit 75 coupled to the secondary source; and a second valve 77 disposed along the second conduit; wherein the second conduit 75 is configured to receive the air from the secondary source and to provide the air from the secondary source to the bearing assembly 31 to pressurize the bearing assembly, and wherein the controller is configured to control actuation of the second valve to regulate an amount of the air from the secondary source provided to the bearing assembly  [see paragraphs 0018, 0060];	 wherein the controller, during shutdown of the gas turbine engine, is configured to control actuation of the valve to block the compressed discharge air 53 from being provided to the bearing assembly and to control actuation of the second valve 77 to enable the air from the secondary source to be provided to the bearing assembly [see paragraph 0058 which teaches 73 may be the exclusive source of air during shutdown];	 wherein the controller, during steady state operation of the gas turbine engine, is configured to control actuation of the second valve to block the air from the secondary source from being provided to the bearing assembly and to control actuation of the valve to enable the compressed discharge air to be provided to the bearing assembly [normal operation, no air may be supplied from 73, see paragraph 0022];	 wherein the controller, during shutdown of the gas turbine engine, is configured to control actuation of the valve to block the compressed discharge air from being provided to the bearing assembly and to control actuation of the second .  
Milne et al specifically teach using the second source of air to the bearing during shutdown but does not teach using it during startup.  Nielsen teach an analogous system where a first conduit 44 configured to divert a portion of the compressor air to a bearing located within the turbine to pressurize the bearing to block leakage of fluid from the bearing; a secondary source of air; a second conduit 48 coupled to the secondary source and configured to receive air from the secondary source and to provide the air to the bearing to pressurize the bearing to block leakage of fluid from the bearing [seal for buffering, see e.g. paragraphs 0012, 0016]; a valve 52, 56 [Figs. 2, 3, paragraph 0019, note valve 56 may replace orifice 52 of Fig. 2] disposed along both the first and second conduits 44, 48; and a controller 58 coupled to the valve, wherein the controller is configured to determine whether to provide the discharge air from the first conduit or the air from the second conduit to the bearing based on an operating state of the gas turbine engine [see paragraph 0019]; wherein the controller, during startup AND shutdown of the gas turbine engine [low RPM startup, see paragraph 0020, 0013], is configured to control actuation of the valve 56 to block the discharge air from being provided to the bearing and to enable air from the secondary source 48 to be provided to the bearing;	    wherein the controller, during steady state operation of the gas turbine, is configured to control actuation of the valve to block air from the secondary source from being provided to the bearing and to enable the discharge air 44 to be provided to the bearing [e.g. not low RPM operation].  In other words, Nielsen et al teach during both startup and pressure [at least broadly] within the bearing assembly [based on sensing of conditions from the bearing assembly discharge air 65, 69, see paragraph 0018] but does not clearly set forth it is air pressure that is determined nor a sensor communicatively coupled to the controller and configured to output a signal indicative of the air pressure within the bearing.  In paragraphs 0005, 0006, Milne teach the prior art control the bearing airflow based on the air pressure in the turbine bearing chamber.  It would have been obvious to have the sensors sense the air pressure within the bearings as the typical practice in the art because the goal of these systems is to maintain adequate pressure within the bearing to maintain sealing during all conditions including startup, shutdown and normal operation.  For claim 11, Milne et al teach using a valve in the first conduit and a second valve in the second conduit rather than using a valve disposed along both the first and second conduits.  Nielsen et teach using a single valve 56 [Fig. 3] disposed along both the first and second conduits is equivalent to using a valve in the first conduit 44 and a second . 
Claims 1, 3, 5-9, 11, 13, 14, 16, 21, 23, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glahn et al (2015/0300266) of the IDS in view of either Yoshinaka (6,134,880) or Howes et al (3,204,406) and in view of Milne et al (2013/0039739) and optionally Nielsen et al (2012/0156005) and optionally Mackin et al (2014/0250898) and for claim 24 optionally in view of Johnson et al (2012/0227371).  Glahn et al teaches  A system, comprising: a gas turbine engine, comprising: a compressor comprising a high pressure compressor (HPC) section 52 and a low pressure section 44; a combustor 56; and a turbine 28; a first conduit 264A configured to divert a portion of compressed air to a bearing 71 / 38 located within the turbine 28 to pressurize the bearing to block leakage of fluid from the bearing [buffer bearing sealing air, see paragraph 0039]; a valve 268A having a single inlet and a single outlet [note paragraph 0046 explicitly uses the term a “single inlet”], wherein the single inlet is fluidly coupled to the first conduit 264A and configured to receive the discharge air from the first conduit, and the single outlet is fluidly coupled to the first conduit 264A and configured to output the compressed discharge air to the first conduit; and a controller 270 communicatively coupled to the valve, wherein the controller comprises a memory [inherent] and a processor [see paragraph 0047-0048], and the controller is configured to control actuation of the valve 26A to regulate an amount of the compressed discharge air provided to the bearing assembly based on an air pressure within the bearing assembly single inlet and a single outlet [note paragraph 0046 explicitly uses the term a “single inlet”], wherein the single inlet is fluidly coupled to the first conduit 264A and configured to receive the cooled discharge air from the first conduit.  For a more narrow construction of single inlet, this is taught by Milne et al, and expanded upon below.  For claims 5-8, 25-28, Glahn et al, as applied above, teaches a single valve 268A which switches the flows from first and second indicative of the air pressure within the bearing.  For a narrower treatment of the aforementioned limitation and also to teach a sensor communicatively coupled to the controller and configured to output a signal indicative of the air pressure within the bearing, Milne et al teach the controller is configured to control actuation of the valve to regulate an amount of the cooled discharge air provided to the bearing assembly based on pressure [at least broadly] within the bearing assembly [based on sensing of conditions from the bearing assembly discharge air 65, 69, see paragraph 0018].  In paragraphs 0005, 0006, Milne teach the prior art control the bearing airflow based on the air pressure in the turbine bearing chamber.  It would have been obvious to have the sensors sense the air pressure within the bearings as the typical practice in the art because the goal of these systems is to maintain adequate pressure within the bearing to maintain sealing during all conditions including startup, shutdown and normal operation [based on sensing of conditions from the bearing assembly discharge air 65, 69, see paragraph 0018].  In Glahn et al, the memory of the processor was considered inherent.  Alternately, Mackin et teach an analogous gas turbine system using a controller 292, 280 to control the air from the compressor, comprising: a memory encoding one or more processor-executable routines; and a processor programmed to access and execute the one or more routines encoded by the memory, wherein the routines, when executed cause the processor to perform the routines [see paragraphs 0073-0076].  It would have been obvious to employ memory and processor, as taught by Mackin et al, as a normal part of processor based controllers used in the art.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glahn et al (2015/0300266) of the IDS in view of either Yoshinaka (6,134,880) or Howes et al (3,204,406) and in view of Milne et al (2013/0039739) and optionally Mackin et al (2014/0250898) as applied above, and further in view of Johnson et al (2012/0227371).    Milne et al teach wherein the secondary source 73 comprises a blower or a fan [external compressor is equivalent to a blower / fan], and the secondary source is configured to .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the rejections applied above to claim 1, and further in view of Noda (2005/0050898).   Glahn et al do not teach wherein a temperature of the discharge air is less than 121 ˚C.  As for wherein a temperature of the discharge air is less than 121 ˚C, Noda teaches the temperature of the bearing cooling sealing air is about 110 degrees ˚C and further teaches the cooling should be done to prevent thermal distortion of the turbine case, the seal for the bearing and enhance reliability [see paragraphs 0035, 0041].  It would have been obvious to one of ordinary skill in the art to make the temperature of the of the discharge air is less than 121 ˚C, as taught by Noda, in order to prevent thermal distortion of the turbine case, the seal for the bearing and enhance reliability. 
Prior Art
Birman also teaches using cooled discharge air 104 from the intercooler 76, 78 is directed to the bearing 220 [see Figs. 1C, 2]
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. 
For Glahn et al, Glahn read on the claimed invention, including the valve 268A having a single inlet and a single outlet -- as paragraph 0046 explicitly uses the term a “single inlet”.  Alternately, this feature is taught by Milne et al.  For the controller is configured to control actuation of the valve to regulate an amount of the cooled discharge air provided to the bearing assembly based on an air pressure within the bearing assembly, this limitation is also taught by Glahn et al, as applied above, see paragraph 0053, 0058 which teaches the controller detects the power and maintains the air pressure requirements for the bearing compartment seals.
Applicant’s arguments regarding Heaton are noted and are not persuasive.  In a sense they are moot as Heaton has been replaced by Milne.  These arguments have been addressed because Heaton may be reinstated at any time due to its relevance.  Applicant alleges Heaton does not regulate the flow.  In rebuttal, regulation and control are equivalent terms.  Applicant argues that the secondary air source of Heaton is external to the gas turbine engine, as the APU, starting air were regarded as external to the gas turbine engine.  In rebuttal, applicant’s amendments including Claim 11, 25 claims “wherein the secondary source is part of the gas turbine engine and separate from the compressor” lacks adequate written description because it is not clear how a secondary 
 “[0023] FIGS. 2-3 illustrate block diagrams of embodiments of the gas turbine system 10 depicting the air sources 54 and a controller configured to control a fluid control valve. As will be appreciated, the air sources 54 that are directed to the bearing assembly 50 may be provided via the first air source 56 (e.g., from the compressor 12) or the second air source 58. The second air source 58 may include air provided by a blower, a fan, or other operating equipment utilized elsewhere in the gas turbine system 10. Whether the air is provided by the first air source 56 or the second air source 58, the temperature of the air is cooled. In some embodiments, the temperature of the air may be cooled to a temperature that is less than a temperature of a coking temperature associated with oil in a lube oil bearing chamber, as discussed further with reference to FIGS. 4-5.”   
Applicant’s arguments therefore misconstrue the disclosed invention and it is noted that any second source of air that provides air that is utilized anywhere in the gas turbine system [including the starting air or air from the APU or a ground cart or another gas turbine] is thus considered to be part of the gas turbine system, as they are coextensive in scope with the disclosed invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 24, 2021